Citation Nr: 0405167	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, status post medial meniscectomy, to include on an 
aggravated basis.  

2.  Entitlement to service connection for a left knee 
disorder, status post arthroscopic surgery, with 
chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his Spouse



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The appellant served in the Army National Guard of 
Mississippi from March 1964 to April 1965, which included 
active duty for training (ACDUTRA) from July 3, 1964 to 
November 3, 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and January 2001 rating 
decisions of the RO, which denied the benefits sought on 
appeal.  

The appellant's sworn testimony was obtained at a personal 
hearing at the RO in April 2002 and before the undersigned 
Acting Veterans Law Judge sitting at the RO (Travel Board) in 
June 2003.  A transcript of both hearings is of record.  


REMAND

A review of the evidence of record shows that the appellant 
has been receiving disability compensation from the 
Department of Health and Human Services, Social Security 
Administration (SSA), from January 1999, for disability 
beginning in July 1998.  While the June 1999 SSA disability 
determination is on file, related medical records have not 
been requested and obtained.  VA's duty to assist includes 
obtaining copies of any SSA determination of disability as 
well as the medical records upon which such decisions were 
based.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002); Baker v. West, 11 Vet. App. 163, 169 (1998) (holding 
that VA failed in its duty to assist the veteran by not 
obtaining his SSA records when the veteran indicated that he 
was receiving Social Security disability because these 
records might contain evidence relevant to the veteran's 
claims).  Additionally, the March 2000 Veteran's Application 
for Compensation or Pension indicates that he received state 
workers' compensation from July 1998.  Copies of related 
medical records used in the award of any state workers' 
compensation should be requested and obtained, for use in the 
appeal, as required by VCAA.

Finally, the Board notes that a veteran is a person who 
served in the active military, naval, or air service.  
38 U.S.C.A. § 101(2).  Service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (emphasis 
added).  

In this case, the appellant claims service connection for 
knee disabilities incurred or aggravated during a period of 
ACDUTRA, rather than during a period of active duty.  
Therefore, he does not attain the status of "veteran" 
unless the evidence shows that he was disabled from a disease 
or injury to his knees incurred or aggravated in line of duty 
during that period of ACDUTRA.  38 U.S.C.A. § 101(23), (24); 
see McManaway v. West, 13 Vet. App. 60, 67 (1999).  In 
adjudicating this claim, therefore, the RO need not afford 
the appellant either the presumption of sound condition 
provided under 38 U.S.C. § 1111 or the presumption of 
aggravation provided under 38 U.S.C. § 1153 because the 
benefits and protections that those presumptions provide are 
available only to veterans.  38 U.S.C.A. §§101(2), (24), 
1110, 1131 (2002); McManaway, 13 Vet. App. at 67 (citing 
Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995), for the 
proposition that, "if a claim relates to period of active 
duty for training, a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim" (emphasis in McManaway)); 
see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998), citing Paulson, 7 Vet. App. at 470 ("[A]n individual 
who has served only on active duty for training must 
establish a service-connected disability in order to achieve 
veteran status.").  In this regard, the Board notes that the 
presumptions in the law are intended to lighten the 
evidentiary burden for veterans in establishing either that a 
disease or injury did not exist prior to service or that a 
preexisting disease or injury was aggravated during service.

It is not clear from the RO's adjudication of the appellant's 
claims in this case whether the RO applied the presumptions 
of sound condition or aggravation.  However, prior to 
readjudication on remand, the RO should inform that appellant 
that in order to substantiate his claim the evidence must 
show that he was disabled from a disease or injury to either 
his left or right knee or both knees incurred or aggravated 
in line of duty during the period of ACDUTRA.  In addition, 
as with all claims for service connection, the evidence must 
also establish that a disability to either one or both of his 
knees has continued to the present day or otherwise has 
resulted in a disability of either one or both of the knees 
currently, and the RO should also inform the appellant of 
this requirement.  The RO should inform the appellant what 
evidence VA will obtain or has already obtained on his behalf 
and what evidence the appellant must provide in order to 
substantiate his claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In readjudicating the claim, the RO should consider whether 
any knee disorder shown during the period of ACDUTRA 
preexisted service, without applying the presumption of sound 
condition, and, if so, whether a preexisting knee condition 
was aggravated during ACDUTRA, without applying a presumption 
of aggravation where a preexisting knee disorder underwent an 
increase in disability during service.  If the evidence is in 
approximate balance on these matters, the benefit of the 
doubt should be given to the appellant because, unlike the 
presumptions of sound condition and aggravation, the benefit 
of the doubt is provided for any claimant of VA benefits, not 
just for veterans.  38 U.S.C.A. § 5107(b).

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, prior to 
readjudication on remand, the appellant 
must be notified that, in order to 
substantiate his claims, the evidence 
must show that he was disabled from a 
disease or injury to either his left or 
right knee or both knees incurred or 
aggravated in line of duty during the 
period of ACDUTRA and that the evidence 
must also establish that a disability to 
either one or both of his knees has 
continued to the present day or otherwise 
has resulted in a disability of either 
one or both of the knees currently.  The 
appellant should be informed of what 
evidence VA will obtain or has already 
obtained on his behalf and what evidence 
the appellant must provide in order to 
substantiate his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

2.  The RO should also request that the 
appellant submit the names, addresses, 
and approximate dates of treatment of all 
VA and/or private care providers who have 
treated him for any right or left knee 
injury, disorder, or symptomatology, both 
prior to and after the period of ACDUTRA 
in 1964, to the present, including those 
medical records pertinent to both his SSA 
and workers compensation claims.  The RO 
should obtain, if possible, copies of any 
VA and/or private medical records dated 
from the early 1960's to the present-if 
not already of record.  

3.  Thereafter, the RO should request and 
obtain from the SSA and Mississippi state 
workers compensation bureau, or other 
relevant source, copies of any and all 
medical records pertinent to the 
appellant's claims on appeal.  

4.  After all of the aforementioned 
development has been completed, VA should 
readjudicate the claims that have been 
remanded based on a consideration of all 
of the evidence of record, including that 
added pursuant to this remand order.  In 
addition to considering whether the 
appellant was disabled from a disease or 
injury to either his left or right knee 
or both knees incurred in line of duty 
during the period of ACDUTRA, the RO, in 
readjudicating the claims on appeal, 
should consider whether any knee disorder 
shown during the period of ACDUTRA 
preexisted service, without affording the 
appellant a presumption of sound 
condition, and, if so, whether a 
preexisting knee condition was aggravated 
during ACDUTRA, without affording the 
appellant a presumption of aggravation 
where a preexisting knee disorder 
underwent an increase in severity during 
service.  If the evidence is in 
approximate balance on these matters, the 
benefit of the doubt should be given to 
the appellant because, unlike the 
presumptions of sound condition and 
aggravation, the benefit of the doubt is 
afforded for any claimant of VA benefits, 
not just veterans.  38 U.S.C.A. 
§ 5107(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


